   3:20-cv-01334-SAL-PJG            Date Filed 12/22/20       Entry Number 30        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Dr. Betty J. Hines,                                )          C/A No. 3:20-1334-SAL-PJG
                                                   )
                               Plaintiff,          )
                                                   )                     ORDER
       v.                                          )
                                                   )
Richland School District One; Mr. Craig            )
Witherspoon; Dr. Jennifer Coleman; Mrs.            )
Marilyn Davis,                                     )
                                                   )
                               Defendants.         )
                                                   )

        This is a civil action filed by a pro se litigant. Under Local Civil Rule 73.02(B)(2) (D.S.C.),
pretrial proceedings in this action have been referred to the assigned United States Magistrate
Judge.

       The court’s docket reflects that Plaintiff filed proof of service for each defendant that state
she served the defendants by delivering documents to Joessetta Sims at 1616 Richland Street,
Columbia, SC 29201. (ECF No. 19.) However, the defendants have not answered or otherwise
appeared in this matter. Plaintiff’s proof of service does not reflect that she properly served the
defendants under Federal Rule of Civil Procedure 4(e), (h). Also, the time limit to effect service
under Federal Rule of Civil Procedure 4(m)—90 days—has since passed.

        Plaintiff is reminded that she must provide, and is responsible for, properly effecting
service under Rule 4(e), (h). The United States Marshal cannot serve an inadequately identified
defendant or registered agent. 1 Further, if Plaintiff seeks an extension of time to effect service,
she must show good cause for her failure to do so previously. See FRCP 4(m).

       Therefore, Plaintiff is permitted, within fourteen (14) days from the date this order is
entered (plus three days for mail time), to move for an extension of time to complete service
and show good cause as to why the extension should be granted.

TO THE CLERK OF COURT:

        The Office of the Clerk of Court is directed to mail a copy of this order to Plaintiff. The
Plaintiff will have fourteen (14) days from the date this Order is entered (plus three days for mail
time) to submit a motion for an extension of time to the Clerk of Court.

       1
         Plaintiff’s motions for a hearing are denied. (ECF Nos. 27 & 29.) Plaintiff has not
demonstrated that she properly served the defendants under Rule 4, therefore, an entry of default
pursuant to Federal Rule of Civil Procedure 55(a) is not appropriate at this time.
                                             Page 1 of 3
   3:20-cv-01334-SAL-PJG         Date Filed 12/22/20      Entry Number 30        Page 2 of 3




      IT IS SO ORDERED.


                                            __________________________________________
December 22, 2020                           Paige J. Gossett
Columbia, South Carolina                    UNITED STATES MAGISTRATE JUDGE

          Plaintiff’s attention is directed to the important warning on the next page.




                                          Page 2 of 3
   3:20-cv-01334-SAL-PJG           Date Filed 12/22/20      Entry Number 30         Page 3 of 3




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
       All documents that you file with the court will be available to the public on the internet
through PACER (Public Access to Court Electronic Records) and the court’s Electronic Case
Filing System. CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT
BE INCLUDED IN OR SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE
YOU SUBMIT THE DOCUMENTS TO THE COURT FOR FILING.

         Federal Rule of Civil Procedure 5.2, provides for privacy protection of electronic or paper
filings made with the court. Rule 5.2 applies to all documents submitted for filing, including
pleadings, exhibits to pleadings, discovery responses, and any other document submitted by any
party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer should
not put certain types of an individual’s personal identifying information in documents submitted
for filing to any United States District Court. If it is necessary to file a document that already
contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

       (a) Social Security and Taxpayer Identification Numbers. If an individual’s Social
       Security number or a taxpayer identification number must be included in a document, the
       filer may include only the last four digits of that number.
       (b) Names of Minor Children. If the involvement of a minor child must be mentioned,
       the filer may include only the initials of that child.
       (c) Dates of Birth. If an individual’s date of birth must be included in a document, the
       filer may include only the year of birth.
       (d) Financial Account Numbers. If financial account numbers are relevant, the filer may
       include only the last four digits of these numbers.

2. Protection of other sensitive personal information—such as driver’s license numbers and alien
registration numbers—may be sought under Rule 5.2(d) (Filings Made Under Seal) and (e)
(Protective Orders).




                                            Page 3 of 3
